        Case 2:17-cv-01598-MJH Document 89-3 Filed 07/03/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF PENNSYLVANIA
                              PITTSBURGH DIVISION

CHARLES RUSLAVAGE,                            §       DOCKET NO. 2:17-cv-01598-MJH
AND MARIO SENECA                              §
individually and for                          §
others similarly situated,                    §
                                              §
       Plaintiff,                             §
                                              §       JURY TRIAL DEMANDED
v.                                            §
                                              §       CLASS/COLLECTIVE ACTION
PENNSYLVANIA                                  §
INTERSCHOLASTIC                               §
ATHLETIC                                      §       PURSUANT TO 29 U.S.C. § 216(b)/
ASSOCIATION, INC.                             §       FED. R. CIV. P. 23
                                              §
                                              §
       Defendant.                             §

            ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION
     TO APPROVE COLLECTIVE ACTION SETTLEMENT AND DISMISS LAWSUIT
                           WITH PREJUDICE

       Having considered the Plaintiffs’ Unopposed Motion to Approve Collective Action

Settlement and Dismiss Lawsuit With Prejudice, the Court is of the opinion that it should be

GRANTED.

       It is therefore ORDERED that the Parties’ Settlement Agreement is APPROVED.

       It is further ORDERED that this case and all claims asserted in this case by all Plaintiffs and

Opt-in Plaintiffs are DISMISSED.



________________________                              ______________________________
Date                                                  United States District Judge
